Warrant Certificate No. ___




NEITHER THE SECURITIES REPRESENTED BY THIS CERTIFICATE NOR THE SECURITIES
ISSUABLE UPON THE EXERCISE OF THIS WARRANT HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS,
AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH
RESPECT THERETO IS EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES
LAWS, OR (2) AN EXEMPTION FROM SUCH REGISTRATION EXISTS AND THE COMPANY RECEIVES
AN OPINION OF COUNSEL TO THE HOLDER OF SUCH SECURITIES, WHICH COUNSEL AND
OPINION ARE SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED,
SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR APPLICABLE STATE SECURITIES
LAWS.


Effective Date: [   ], 2009
Void After: [   ], 2014


LA CORTEZ ENERGY, INC.


WARRANT TO PURCHASE COMMON STOCK


La Cortez Energy, Inc., a Nevada corporation (the “Company”), for value received
on [  ], 2009 (the “Effective Date”), hereby issues to [          ] (the
“Holder”) this Warrant (the “Warrant”) to purchase, [        ] shares (each such
share as from time to time adjusted as hereinafter provided being a “Warrant
Share” and all such shares being the “Warrant Shares”) of the Company’s Common
Stock (as defined below), at the Exercise Price (as defined below), as adjusted
from time to time as provided herein, on or before [   ], 2014 (the “Expiration
Date”), all subject to the following terms and conditions. Unless otherwise
defined in this Warrant, terms appearing in initial capitalized form shall have
the meaning ascribed to them in that certain Subscription Agreement between the
Company and the purchaser signatory thereto pursuant to which this Warrant was
issued (the “Subscription Agreement”).  This Warrant is one of a series of
Warrants issued in accordance with the terms of the Offering (collectively, the
“Warrants”) to the Holder and additional investors (collectively, the
“Holders”).


As used in this Warrant, (i) “Business Day” means any day other than Saturday,
Sunday or any other day on which commercial banks in the City of New York, New
York, are authorized or required by law or executive order to close; (ii)
“Common Stock” means the common stock of the Company, par value $0.001 per
share, including any securities issued or issuable with respect thereto or into
which or for which such shares may be exchanged for, or converted into, pursuant
to any stock dividend, stock split, stock combination, recapitalization,
reclassification, reorganization or other similar event; (iii) “Exercise Price”
means $2.00 per share of Common Stock, subject to adjustment as provided herein;
(iv) “Trading Day” means any day on which the Common Stock is traded on the
primary national or regional stock exchange on which the Common Stock is listed,
or if not so listed, the OTC Bulletin Board, if quoted thereon, is open for the
transaction of business; and (v) “Affiliate” means any person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, a person, as such terms are used and construed in
Rule 144 promulgated under the Securities Act of 1933, as amended (the
“Securities Act”).
 

--------------------------------------------------------------------------------




1.
DURATION AND EXERCISE OF WARRANTS



(a)           Exercise Period.  The Holder may exercise this Warrant in whole or
in part on any Business Day on or before 5:00 P.M., Eastern Time, on the
Expiration Date, at which time this Warrant shall become void and of no value.


 
(b)
Exercise Procedures.



(i)           While this Warrant remains outstanding and exercisable in
accordance with Section 1(a), in addition to the manner set forth in Section
1(b)(ii) below, the Holder may exercise this Warrant in whole or in part at any
time and from time to time by:


(A)           delivery to the Company of a duly completed and executed copy of
the notice of exercise attached as Exhibit A (the “Notice of Exercise”);


(B)           surrender of this Warrant to the Secretary of the Company at its
principal offices or at such other office or agency as the Company may specify
in writing to the Holder; and


(C)           payment of the then-applicable Exercise Price per share multiplied
by the number of Warrant Shares being purchased upon exercise of the Warrant
(such amount, the “Aggregate Exercise Price”) made in the form of cash, or by
certified check, wire transfer, bank draft or money order payable in lawful
money of the United States of America or in the form of a Cashless Exercise to
the extent permitted in Section 1(b)(ii) below.


(ii)           While this Warrant remains outstanding and exercisable in
accordance with Section 1(a), if we default in honoring the Holder’s “piggyback”
registration rights (as defined in that certain Registration Rights Agreement of
even date herewith executed by the Holder in connection with the Offering, the
“Registration Rights Agreement”) with respect to the Warrant Shares at any time,
the Holder may, in its sole discretion, exercise all or any part of the Warrant
in a “cashless” or “net-issue” exercise (a “Cashless Exercise”) by delivering to
the Company (1) the Notice of Exercise and (2) the original Warrant, pursuant to
which the Holder shall surrender the right to receive upon exercise of this
Warrant, a number of Warrant Shares having a value (as determined below) equal
to the Aggregate Exercise Price, in which case, the number of Warrant Shares to
be issued to the Holder upon such exercise shall be calculated using the
following formula:
 
2

--------------------------------------------------------------------------------





     
X
=
Y * (A - B)
           
       A
 




 
with:
X =
the number of Warrant Shares to be issued to the Holder
           
Y =
the number of Warrant Shares with respect to which the Warrant is being
exercised
           
A =
the fair market value per share of Common Stock on the date of exercise of this
Warrant
           
B =
the then-current Exercise Price of the Warrant
       

Solely for the purposes of this paragraph, “fair market value” per share of
Common Stock shall mean (A) the average of the closing sales prices, as quoted
on the primary national or regional stock exchange on which the Common Stock is
listed, or, if not listed, the OTC Bulletin Board if quoted thereon, on the
twenty (20) trading days immediately preceding the date on which the Notice of
Exercise is deemed to have been sent to the Company, or (B) if the Common Stock
is not publicly traded as set forth above, as reasonably and in good faith
determined by the Board of Directors of the Company as of the date which the
Notice of Exercise is deemed to have been sent to the Company.


Notwithstanding the foregoing provisions of this Section 1(b)(ii), the Holder
may not make a Cashless Exercise if and to the extent that such exercise would
require the Company to issue a number of shares of Common Stock in excess of its
authorized but unissued shares of Common Stock, less all amounts of Common Stock
that have been reserved for issue upon the conversion of all outstanding
securities convertible into shares of Common Stock and the exercise of all
outstanding options, warrants and other rights exercisable for shares of Common
Stock.  If the Company does not have the requisite number of authorized but
unissued shares of Common Stock to permit the Holder to make a Cashless
Exercise, the Company shall use commercially reasonable efforts to obtain the
necessary stockholder consent to increase the authorized number of shares of
Common Stock to permit such Holder to make a Cashless Exercise pursuant to this
Section 1(b)(ii).


(iii)           Upon the exercise of this Warrant in compliance with the
provisions of this Section 1(b), and except as limited pursuant to the last
paragraph of Section 1(b)(ii), the Company shall promptly issue and cause to be
delivered to the Holder a certificate for the Warrant Shares purchased by the
Holder. Each exercise of this Warrant shall be effective immediately prior to
the close of business on the date (the “Date of Exercise”) that the conditions
set forth in Section 1(b) have been satisfied, as the case may be.  On the first
Business Day following the date on which the Company has received each of the
Notice of Exercise and the Aggregate Exercise Price (or notice of a Cashless
Exercise in accordance with Section 1(b)(ii)) (the “Exercise Delivery
Documents”), the Company shall transmit an acknowledgment of receipt of the
Exercise Delivery Documents to the Company’s transfer agent (the “Transfer
Agent”). On or before the fifth Business Day following the date on which the
Company has received all of the Exercise Delivery Documents (the “Share Delivery
Date”), the Company shall (X) provided that the Transfer Agent is participating
in The Depository Trust Company (“DTC”) Fast Automated Securities Transfer
Program, upon the request of the Holder, credit such aggregate number of shares
of Common Stock to which the Holder is entitled pursuant to such exercise to the
Holder’s or its designee’s balance account with DTC through its Deposit
Withdrawal Agent Commission system, or (Y) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
dispatch by overnight courier to the address as specified in the Notice of
Exercise, a certificate, registered in the Company’s share register in the name
of the Holder or its designee, for the number of shares of Common Stock to which
the Holder is entitled pursuant to such exercise.  Upon delivery of the Exercise
Delivery Documents, the Holder shall be deemed for all corporate purposes to
have become the holder of record of the Warrant Shares with respect to which
this Warrant has been exercised, irrespective of the date of delivery of the
certificates evidencing such Warrant Shares. If this Warrant is submitted in
connection with any exercise pursuant to Section 1(a) and the number of Warrant
Shares represented by this Warrant submitted for exercise is greater than the
actual number of Warrant Shares being acquired upon such an exercise, then the
Company shall as soon as practicable and in no event later than five (5)
Business Days after any exercise and at its own expense, issue a new Warrant of
like tenor representing the right to purchase the number of Warrant Shares
purchasable immediately prior to such exercise under this Warrant, less the
number of Warrant Shares with respect to which this Warrant is exercised.
 
3

--------------------------------------------------------------------------------




(iv)           If the Company shall fail for any reason or for no reason to
issue to the Holder, within five (5) Business Days of receipt of the Exercise
Delivery Documents, a certificate for the number of shares of Common Stock to
which the Holder is entitled and register such shares of Common Stock on the
Company’s share register or to credit the Holder’s balance account with DTC for
such number of shares of Common Stock to which the Holder is entitled upon the
Holder’s exercise of this Warrant, and if on or after such Business Day the
Holder purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Holder of shares of Common
Stock issuable upon such exercise that the Holder anticipated receiving from the
Company (a “Buy-In”), then the Company shall, within five (5) Business Days
after the Holder’s request and in the Holder’s discretion, either (i) pay cash
to the Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased (the
“Buy-In Price”), at which point the Company’s obligation to deliver such
certificate (and to issue such shares of Common Stock) shall terminate, or (ii)
promptly honor its obligation to deliver to the Holder a certificate or
certificates representing such shares of Common Stock and pay cash to the Holder
in an amount equal to the excess (if any) of the Buy-In Price over the product
of (A) such number of shares of Common Stock, times (B) the closing bid price on
the date of exercise.


(c)           Partial Exercise.  This Warrant shall be exercisable, either in
its entirety or, from time to time, for part only of the number of Warrant
Shares referenced by this Warrant. If this Warrant is exercised in part, the
Company shall issue, at its expense, a new Warrant, in substantially the form of
this Warrant, referencing such reduced number of Warrant Shares that remain
subject to this Warrant.
 
4

--------------------------------------------------------------------------------




(d)           Disputes.  In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall promptly issue to the Holder the number of Warrant Shares that are not
disputed and resolve such dispute in accordance with Section 15.


2.
ISSUANCE OF WARRANT SHARES



(a)           The Company covenants that all Warrant Shares will, upon issuance
in accordance with the terms of this Warrant, be (i) duly authorized, fully paid
and non-assessable, and (ii) free from all liens, charges and security
interests, with the exception of claims arising through the acts or omissions of
any Holder and except as arising from applicable Federal and state securities
laws.


(b)           The Company shall register this Warrant upon records to be
maintained by the Company for that purpose in the name of the record holder of
such Warrant from time to time. The Company may deem and treat the registered
Holder of this Warrant as the absolute owner thereof for the purpose of any
exercise thereof, any distribution to the Holder thereof and for all other
purposes.


(c)           The Company will not, by amendment of its articles of
incorporation, by-laws or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed hereunder by the Company, but will at all
times in good faith assist in the carrying out of all the provisions of this
Warrant and in the taking of all action necessary or appropriate in order to
protect the rights of the Holder to exercise this Warrant, or against impairment
of such rights.


3.
ADJUSTMENTS OF EXERCISE PRICE, NUMBER AND TYPE OF WARRANT SHARES



(a)           The Exercise Price and the number of shares purchasable upon the
exercise of this Warrant shall be subject to adjustment from time to time upon
the occurrence of certain events described in this Section 3(a); provided, that
notwithstanding the provisions of this Section 3, the Company shall not be
required to make any adjustment if and to the extent that such adjustment would
require the Company to issue a number of shares of Common Stock in excess of its
authorized but unissued shares of Common Stock, less all amounts of Common Stock
that have been reserved for issue upon the conversion of all outstanding
securities convertible into shares of Common Stock and the exercise of all
outstanding options, warrants and other rights exercisable for shares of Common
Stock.  If the Company does not have the requisite number of authorized but
unissued shares of Common Stock to make any adjustment, the Company shall use
its commercially reasonable efforts to obtain the necessary stockholder consent
to increase the authorized number of shares of Common Stock to make such an
adjustment pursuant to this Section 3(a).


(i)           Subdivision or Combination of Stock. In case the Company shall at
any time subdivide (whether by way of stock dividend, stock split or otherwise)
its outstanding shares of Common Stock into a greater number of shares, the
Exercise Price in effect immediately prior to such subdivision shall be
proportionately reduced and the number of Warrant Shares shall be
proportionately increased, and conversely, in case the outstanding shares of
Common Stock of the Company shall be combined (whether by way of stock
combination, reverse stock split or otherwise) into a smaller number of shares,
the Exercise Price in effect immediately prior to such combination shall be
proportionately increased and the number of Warrant Shares shall be
proportionately decreased.  The Exercise Price and the Warrant Shares, as so
adjusted, shall be readjusted in the same manner upon the happening of any
successive event or events described in this Section 3(a)(i).
 
5

--------------------------------------------------------------------------------




(ii)           Dividends in Stock, Property, Reclassification. If at any time,
or from time to time, the holders of Common Stock (or any shares of stock or
other securities at the time receivable upon the exercise of this Warrant) shall
have received or become entitled to receive, without payment therefore:


(A)           any shares of stock or other securities that are at any time
directly or indirectly convertible into or exchangeable for Common Stock, or any
rights or options to subscribe for, purchase or otherwise acquire any of the
foregoing by way of dividend or other distribution, or


(B)           additional stock or other securities or property (including cash)
by way of spin-off, split-up, reclassification, combination of shares or similar
corporate rearrangement (other than shares of Common Stock issued as a stock
split or adjustments in respect of which shall be covered by the terms of
Section 3(a)(i) above), then and in each such case, the Exercise Price and the
number of Warrant Shares to be obtained upon exercise of this Warrant shall be
adjusted proportionately, and the Holder hereof shall, upon the exercise of this
Warrant, be entitled to receive, in addition to the number of shares of Common
Stock receivable thereupon, and without payment of any additional consideration
therefor, the amount of stock and other securities and property (including
cash in the cases referred to above) that such Holder would hold on the date of
such exercise had such Holder been the holder of record of such Common Stock as
of the date on which holders of Common Stock received or became entitled to
receive such shares or all other additional stock and other securities and
property.  The Exercise Price and the Warrant Shares, as so adjusted, shall be
readjusted in the same manner upon the happening of any successive event or
events described in this Section 3(a)(ii).


(iii)           Reorganization, Reclassification, Consolidation, Merger or Sale.
If any recapitalization, reclassification or reorganization of the capital stock
of the Company, or any consolidation or merger of the Company with another
corporation, or the sale of all or substantially all of its assets or other
transaction shall be effected in such a way that holders of Common Stock shall
be entitled to receive stock, securities or other assets or property (an
“Organic Change”), then lawful and adequate provisions shall be made by the
Company whereby the Holder hereof shall thereafter have the right to purchase
and receive (in lieu of the shares of the Common Stock of the Company
immediately theretofore purchasable and receivable upon the exercise of the
rights represented by this Warrant) such shares of stock, securities or other
assets or property as may be issued or payable with respect to or in exchange
for a number of outstanding shares of such Common Stock equal to the number of
shares of such stock immediately theretofore purchasable and receivable assuming
the full exercise of the rights represented by this Warrant. In the event of any
Organic Change, appropriate provision shall be made by the Company with respect
to the rights and interests of the Holder of this Warrant to the end that the
provisions hereof (including, without limitation, provisions for adjustments of
the Exercise Price and of the number of shares purchasable and receivable upon
the exercise of this Warrant) shall thereafter be applicable, in relation to any
shares of stock, securities or assets thereafter deliverable upon the exercise
hereof. To the extent necessary to effect the foregoing provisions, the
successor corporation (if other than the Company) resulting from such
consolidation or merger or the corporation purchasing such assets shall assume
by written instrument reasonably satisfactory in form and substance to the
Holder executed and mailed or delivered to the registered Holder hereof at the
last address of such Holder appearing on the books of the Company, the
obligation to deliver to such Holder such shares of stock, securities or assets
as, in accordance with the foregoing provisions, such Holder may be entitled to
purchase. If there is an Organic Change, then the Company shall cause to be
mailed to the Holder at its last address as it shall appear on the books and
records of the Company, at least 10 calendar days before the effective date of
the Organic Change, a notice stating the date on which such Organic Change is
expected to become effective or close, and the date as of which it is expected
that holders of the Common Stock of record shall be entitled to exchange their
shares for securities, cash, or other property delivered upon such Organic
Change; provided, that the failure to mail such notice or any defect therein or
in the mailing thereof shall not affect the validity of the corporate action
required to be specified in such notice.  The Holder is entitled to exercise
this Warrant during the 10-day period commencing on the date of such notice to
the effective date of the event triggering such notice.  In any event, the
successor corporation (if other than the Company) resulting from such
consolidation or merger or the corporation purchasing such assets shall be
deemed to assume such obligation to deliver to such Holder such shares of stock,
securities or assets even in the absence of a written instrument assuming such
obligation to the extent such assumption occurs by operation of law.
 
6

--------------------------------------------------------------------------------




(b)           Certificate as to Adjustments. Upon the occurrence of each
adjustment or readjustment pursuant to this Section 3, the Company at its
expense shall promptly compute such adjustment or readjustment in accordance
with the terms hereof and furnish to each Holder of this Warrant a certificate
setting forth such adjustment or readjustment and showing in detail the facts
upon which such adjustment or readjustment is based. The Company shall promptly
furnish or cause to be furnished to such Holder a like certificate setting
forth: (i) such adjustments and readjustments; and (ii) the number of shares and
the amount, if any, of other property which at the time would be received upon
the exercise of the Warrant.


(c)           Certain Events. If any event occurs as to which the other
provisions of this Section 3 are not strictly applicable but the lack of any
adjustment would not fairly protect the purchase rights of the Holder under this
Warrant in accordance with the basic intent and principles of such provisions,
or if strictly applicable would not fairly protect the purchase rights of the
Holder under this Warrant in accordance with the basic intent and principles of
such provisions, then the Company's Board of Directors will, in good faith and
subject to applicable law, make an appropriate adjustment to protect the rights
of the Holder; provided, that no such adjustment pursuant to this Section 3(c)
will increase the Exercise Price or decrease the number of Warrant Shares as
otherwise determined pursuant to this Section 3.
 
7

--------------------------------------------------------------------------------




(d)           Adjustment of Exercise Price Upon Issuance of Additional Shares of
Common Stock.  In the event the Company shall at any time prior to the
Expiration Date issue Additional Shares of Common Stock, as defined below,
without consideration or for a consideration per share less than the Exercise
Price in effect immediately prior to such issue, then the Exercise Price shall
be reduced, concurrently with such issue, to a price (calculated to the nearest
cent) determined by multiplying such Exercise Price by a fraction, (A) the
numerator of which shall be (1) the number of shares of Common Stock outstanding
immediately prior to such issue plus (2) the number of shares of Common Stock
which the aggregate consideration received or to be received by the Company for
the total number of Additional Shares of Common Stock so issued would purchase
at such Exercise Price; and (B) the denominator of which shall be the number of
shares of Common Stock outstanding immediately prior to such issue plus the
number of such Additional Shares of Common Stock so issued; provided that, (i)
for the purpose of this Section 3(d), all shares of Common Stock issuable upon
conversion or exchange of convertible securities outstanding immediately prior
to such issue shall be deemed to be outstanding, and (ii) the number of shares
of Common Stock deemed issuable upon conversion or exchange of such outstanding
convertible securities shall be determined without giving effect to any
adjustments to the conversion or exchange price or conversion or exchange rate
of such convertible securities resulting from the issuance of Additional Shares
of Common Stock that is the subject of this calculation.  For purposes of this
Warrant, “Additional Shares of Common Stock” shall mean all shares of Common
Stock issued by the Company after the Effective Date (including without
limitation any shares of Common Stock issuable upon conversion or exchange of
any convertible securities or upon exercise of any option or warrant, on an
as-converted basis), other than: (i) shares of Common Stock issued or issuable
upon conversion or exchange of any convertible securities or exercise of any
options outstanding on the Effective Date; (ii) shares of Common Stock issued or
issuable upon conversion of the warrants issued in connection with the Offering;
(iii) shares of Common Stock issued or issuable by reason of a dividend, stock
split, split-up or other distribution on shares of Common Stock that is covered
by Sections 3(a)(i) through 3(a)(iii) above; (iv) shares of Common Stock issued
in a registered public offering under the Securities Act; (v) shares of Common
Stock issued or issuable pursuant to the acquisition of another corporation by
the Corporation by merger, purchase of substantially all of the assets or other
reorganization or to a joint venture agreement; or (vi) shares of Common Stock
issued or issuable to officers, directors and employees of, or consultants to,
the Company pursuant to stock grants, option plans, purchase plans or other
employee stock incentive programs or arrangements approved by the Board of
Directors, or upon exercise of options or warrants granted to such parties
pursuant to any such plan or arrangement;.  The provisions of this Section 3(d)
shall not operate to increase the Exercise Price.


4.
TRANSFERS AND EXCHANGES OF WARRANT AND WARRANT SHARES



(a)           Registration of Transfers and Exchanges. Subject to Section 4(c),
upon the Holder’s surrender of this Warrant, with a duly executed copy of the
Form of Assignment attached as Exhibit B, to the Secretary of the Company at its
principal offices or at such other office or agency as the Company may specify
in writing to the Holder, the Company shall register the transfer of all or any
portion of this Warrant. Upon such registration of transfer, the Company shall
issue a new Warrant, in substantially the form of this Warrant, evidencing the
acquisition rights transferred to the transferee and a new Warrant, in similar
form, evidencing the remaining acquisition rights not transferred, to the Holder
requesting the transfer.
 
8

--------------------------------------------------------------------------------




(b)           Warrant Exchangeable for Different Denominations. The Holder may
exchange this Warrant for a new Warrant or Warrants, in substantially the form
of this Warrant, evidencing in the aggregate the right to purchase the number of
Warrant Shares, which may then be purchased hereunder, each of such new Warrants
to be dated the date of such exchange and to represent the right to purchase
such number of Warrant Shares as shall be designated by the Holder. The Holder
shall surrender this Warrant with duly executed instructions regarding such
re-certification of this Warrant to the Secretary of the Company at its
principal offices or at such other office or agency as the Company may specify
in writing to the Holder.


(c)           Restrictions on Transfers. This Warrant may not be transferred at
any time without (i) registration under the Securities Act or (ii) an exemption
from such registration and a written opinion of legal counsel addressed to the
Company that the proposed transfer of the Warrant may be effected without
registration under the Securities Act, which opinion will be in form and from
counsel reasonably satisfactory to the Company.


(d)           Permitted Transfers and Assignments.  Notwithstanding any
provision to the contrary in this Section 4, the Holder may transfer, with or
without consideration, this Warrant or any of the Warrant Shares (or a portion
thereof) to the Holder’s Affiliates (as such term is defined under Rule 144 of
the Securities Act) without obtaining the opinion from counsel that may be
required by Section 4(c)(ii), provided, that the Holder delivers to the Company
and its counsel certification, documentation, and other assurances reasonably
required by the Company’s counsel to enable the Company’s counsel to render an
opinion to the Company’s Transfer Agent that such transfer does not violate
applicable securities laws.


5.
MUTILATED OR MISSING WARRANT CERTIFICATE



           If this Warrant is mutilated, lost, stolen or destroyed, upon request
by the Holder, the Company will, at its expense, issue, in exchange for and upon
cancellation of the mutilated Warrant, or in substitution for the lost, stolen
or destroyed Warrant, a new Warrant, in substantially the form of this Warrant,
representing the right to acquire the equivalent number of Warrant Shares;
provided, that, as a prerequisite to the issuance of a substitute Warrant, the
Company may require satisfactory evidence of loss, theft or destruction as well
as an indemnity from the Holder of a lost, stolen or destroyed Warrant.


6.
PAYMENT OF TAXES



The Company will pay all transfer and stock issuance taxes attributable to the
preparation, issuance and delivery of this Warrant and the Warrant Shares (and
replacement Warrants) including, without limitation, all documentary and stamp
taxes; provided, however, that the Company shall not be required to pay any tax
in respect of the transfer of this Warrant, or the issuance or delivery of
certificates for Warrant Shares or other securities in respect of the Warrant
Shares to any person or entity other than to the Holder.
 
9

--------------------------------------------------------------------------------




7.           FRACTIONAL WARRANT SHARES


No fractional Warrant Shares shall be issued upon exercise of this Warrant. The
Company, in lieu of issuing any fractional Warrant Share, shall round up the
number of Warrant Shares issuable to nearest whole share.


8.
NO STOCK RIGHTS AND LEGEND



No holder of this Warrant, as such, shall be entitled to vote or be deemed the
holder of any other securities of the Company that may at any time be issuable
on the exercise hereof, nor shall anything contained herein be construed to
confer upon the holder of this Warrant, as such, the rights of a stockholder of
the Company or the right to vote for the election of directors or upon any
matter submitted to stockholders at any meeting thereof, or give or withhold
consent to any corporate action or to receive notice of meetings or other
actions affecting stockholders (except as provided herein), or to receive
dividends or subscription rights or otherwise (except as provide herein).


           Each certificate for Warrant Shares initially issued upon the
exercise of this Warrant, and each certificate for Warrant Shares issued to any
subsequent transferee of any such certificate, shall be stamped or otherwise
imprinted with a legend in substantially the following form:


           “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY
STATE SECURITIES LAWS, AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY
BE OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A
REGISTRATION STATEMENT WITH  RESPECT THERETO IS EFFECTIVE UNDER THE ACT AND ANY
APPLICABLE STATE SECURITIES LAWS, OR (2) AN EXEMPTION FROM SUCH REGISTRATION
EXISTS AND THE COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF SUCH
SECURITIES, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE
COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR
TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT OR   APPLICABLE STATE SECURITIES LAWS.”


9.
REGISTRATION UNDER THE SECURITIES ACT OF 1933



The Company agrees to provide registration rights for the resale of the Warrant
Shares under the Securities Act on the terms and subject to the conditions set
forth in the Registration Rights Agreement between the Company and each of the
investors party to the subscription agreements substantially similar to the
Subscription Agreement, pursuant to which this Warrant was issued.
 
10

--------------------------------------------------------------------------------


 
10.           NOTICES


           All notices, consents, waivers, and other communications under this
Warrant must be in writing and will be deemed given to a party when (a)
delivered to the appropriate address by hand or by nationally recognized
overnight courier service (costs prepaid); (b) sent by facsimile or e-mail with
confirmation of transmission by the transmitting equipment; (c) received or
rejected by the addressee, if sent by certified mail, return receipt requested,
if to the registered Holder hereof; or (d) seven days after the placement of the
notice into the mails (first class postage prepaid), to the Holder at the
address, facsimile number, or e-mail address furnished by the registered Holder
to the Company in accordance with the Subscription Agreement by and between the
Company and the Holder, or if to the Company, to it at Calle 67 #7-35 Oficina
409, Bogotá, Colombia, Attention: Andres Gutierrez rivera, Chief Executive
Officer (or to such other address, facsimile number, or e-mail address as the
Holder or the Company as a party may designate by notice the other party) with a
copy to Gottbetter & Partners, 488 Madison Avenue, New York, New York 10022,
Attention: Adam S. Gottbetter.


11.
SEVERABILITY



If a court of competent jurisdiction holds any provision of this Warrant invalid
or unenforceable, the other provisions of this Warrant will remain in full force
and effect. Any provision of this Warrant held invalid or unenforceable only in
part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.


12.
BINDING EFFECT



This Warrant shall be binding upon and inure to the sole and exclusive benefit
of the Company, its successors and assigns, the registered Holder or Holders
from time to time of this Warrant and the Warrant Shares.


13.
SURVIVAL OF RIGHTS AND DUTIES



This Warrant shall terminate and be of no further force and effect on the
earlier of 5:00 P.M., Eastern Time, on the Expiration Date or the date on which
this Warrant has been exercised in full.


14.
GOVERNING LAW



This Warrant will be governed by and construed under the laws of the State of
[New York] without regard to conflicts of laws principles that would require the
application of any other law.


15.
DISPUTE RESOLUTION



In the case of a dispute as to the determination of the Exercise Price or the
arithmetic calculation of the Warrant Shares, the Company shall submit the
disputed determinations or arithmetic calculations via facsimile within five (5)
Business Days of receipt of the Notice of Exercise giving rise to such dispute,
as the case may be, to the Holder. If the Holder and the Company are unable to
agree upon such determination or calculation of the Exercise Price or the
Warrant Shares within three Business Days of such disputed determination or
arithmetic calculation being submitted to the Holder, then the Company shall, at
its sole discretion, within five (5) Business Days, submit via facsimile (a) the
disputed determination of the Exercise Price to an independent, reputable
investment bank selected by the Company and approved by the Holder, or (b) the
disputed arithmetic calculation of the Warrant Shares to the Company’s
independent, outside accountant. The Company shall cause at its expense the
investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than ten (10) Business Days from the time it receives the
disputed determinations or calculations; provided that, if such disputed
determination or arithmetic calculation being submitted by the Holder is
determined to be incorrect, then the expense of the investment bank or the
accountant shall be the responsibility of the Holder. Such investment bank’s or
accountant’s determination or calculation, as the case may be, shall be final,
binding and conclusive upon the parties thereto.
 
11

--------------------------------------------------------------------------------




16.
NOTICES OF RECORD DATE



Upon (a) any establishment by the Company of a record date of the holders of any
class of securities for the purpose of determining the holders thereof who are
entitled to receive any dividend or other distribution, or right or option to
acquire securities of the Company, or any other right, or (b) any capital
reorganization, reclassification, recapitalization, merger or consolidation of
the Company with or into any other corporation, any transfer of all or
substantially all the assets of the Company, or any voluntary or involuntary
dissolution, liquidation or winding up of the Company, or the sale, in a single
transaction, of a majority of the Company’s voting stock (whether newly issued,
or from treasury, or previously issued and then outstanding, or any combination
thereof), the Company shall mail to the Holder at least ten (10) Business Days,
or such longer period as may be required by law, prior to the record date
specified therein, a notice specifying (i) the date established as the record
date for the purpose of such dividend, distribution, option or right and a
description of such dividend, option or right, (ii) the date on which any such
reorganization, reclassification, transfer, consolidation, merger, dissolution,
liquidation or winding up, or sale is expected to become effective and (iii) the
date, if any, fixed as to when the holders of record of Common Stock shall be
entitled to exchange their shares of Common Stock for securities or other
property deliverable upon such reorganization, reclassification, transfer,
consolation, merger, dissolution, liquidation or winding up.


17.
RESERVATION OF SHARES



The Company shall reserve and keep available out of its authorized but unissued
shares of Common Stock for issuance upon the exercise of this Warrant, free from
pre-emptive rights, such number of shares of Common Stock for which this Warrant
shall from time to time be exercisable.  The Company will take all such
reasonable action as may be necessary to assure that such Warrant Shares may be
issued as provided herein without violation of any applicable law or regulation.
Without limiting the generality of the foregoing, the Company covenants that it
will use commercially reasonable efforts to take all such action as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and non-assessable Warrant Shares upon the exercise of this Warrant
and use commercially reasonable efforts to obtain all such authorizations,
exemptions or consents, including but not limited to consents from the Company’s
stockholders or Board of Directors or any public regulatory body, as may be
necessary to enable the Company to perform its obligations under this Warrant.
 
12

--------------------------------------------------------------------------------




18.
HEADINGS



The headings used in this Warrant are for the convenience of reference only and
shall not, for any purpose, be deemed a part of this Warrant.


19.
AMENDMENT AND WAIVERS



Any term of this Warrant may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively), with the written consent of the Company and the
Holders of a majority of the Warrant Shares issuable upon exercise of the
Warrants.


20.
NO THIRD PARTY RIGHTS



This Warrant is not intended, and will not be construed, to create any rights in
any parties other than the Company and the Holder, and no person or entity may
assert any rights as third-party beneficiary hereunder.


SIGNATURE PAGE FOLLOWS
 
13

--------------------------------------------------------------------------------


 
              IN WITNESS WHEREOF, the Company has caused this Warrant to be duly
executed as of the date first set forth above.
 

  LA CORTEZ ENERGY, INC.          
 
By:
      Name: Andres Gutierrez Rivera     Title: Chief Executive Officer          

 
14

--------------------------------------------------------------------------------




EXHIBIT A


NOTICE OF EXERCISE


(To be executed by the Holder of Warrant if such Holder desires to exercise
Warrant)


To La Cortez Energy, Inc.:


The undersigned hereby irrevocably elects to exercise this Warrant and to
purchase thereunder, ___________________ full shares of La Cortez Energy, Inc.
common stock issuable upon exercise of the Warrant and delivery of:


(1)                 $_________ (in cash as provided for in the foregoing
Warrant) and any applicable taxes payable by the undersigned pursuant to such
Warrant; and


(2)                 __________ shares of Common Stock (pursuant to a Cashless
Exercise in accordance with Section 1(b)(ii) of the Warrant) (check here if the
undersigned desires to deliver an unspecified number of shares equal the number
sufficient to effect a Cashless Exercise [___]).


    The undersigned requests that certificates for such shares be issued in the
name of:


_________________________________________
(Please print name, address and social security or federal employer
identification number (if applicable))


_________________________________________


_________________________________________


              If the shares issuable upon this exercise of the Warrant are not
all of the Warrant Shares which the Holder is entitled to acquire upon the
exercise of the Warrant, the undersigned requests that a new Warrant evidencing
the rights not so exercised be issued in the name of and delivered to:


_________________________________________
(Please print name, address and social security or federal employer
identification number (if applicable))


_________________________________________


_________________________________________

 

       
Name of Holder (print):       
         
(Signature):   
         
(By:) 
         
(Title:)
         
Dated:   
 

 
15

--------------------------------------------------------------------------------


 
EXHIBIT B


FORM OF ASSIGNMENT


FOR VALUE RECEIVED, ___________________________________ hereby sells, assigns
and transfers to each assignee set forth below all of the rights of the
undersigned under the Warrant (as defined in and evidenced by the attached
Warrant) to acquire the number of Warrant Shares set opposite the name of such
assignee below and in and to the foregoing Warrant with respect to said
acquisition rights and the shares issuable upon exercise of the Warrant:

 
Name of Assignee
Address
Number of Shares
 
 
   
 
 
   
 
 
   
 
 
   





If the total of the Warrant Shares are not all of the Warrant Shares evidenced
by the foregoing Warrant, the undersigned requests that a new Warrant evidencing
the right to acquire the Warrant Shares not so assigned be issued in the name of
and delivered to the undersigned.





       
Name of Holder (print):       
         
(Signature):   
         
(By:) 
         
(Title:)
         
Dated:   
 


 
16

--------------------------------------------------------------------------------

